  Case 1:21-cr-00080-JTN ECF No. 14, PageID.24 Filed 04/22/21 Page 1 of 1

                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


UNITED STATES OF AMERICA,

           Plaintiff,                            Case No. 1:21−cr−80

    vs.                                          Hon. Janet T. Neff

KEVIN DANIEL BAKER,

           Defendant.
                                     /



                                           ORDER


Pursuant to the Due Process Protections Act, the Court reminds the government of its
obligations under Brady v. Maryland, 373 U.S. 83 (1963), to disclose evidence favorable to
the defendant and material to the defendant's guilt or punishment. The government is
ordered to comply with Brady and its progeny. The failure to do so in a timely manner may
result in consequences, including dismissal of the indictment or information, exclusion of
government evidence or witnesses, adverse jury instructions, dismissal of charges,
contempt proceedings, sanctions by the Court, or any other remedy that is just under the
circumstances.

IT IS SO ORDERED.


Dated: April 22, 2021                     /s/ Phillip J. Green
                                          UNITED STATES MAGISTRATE JUDGE
